Citation Nr: 0101704	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  96-37 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a rating exceeding 10 percent for 
residuals of shell fragment wounds (SFW) to the left hip and 
thigh (Muscle Group XIII).

3.  Entitlement to a rating exceeding 20 percent for 
residuals of SFW to the left lower extremity (Muscle Group 
XI).

4.  Entitlement to a temporary total evaluation because of 
treatment for a service-connected condition requiring 
convalescence (Paragraph 30 benefits).

5.  Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for a disability of the left hip, with 
manifestations including old epiphysis of the left hip joint 
and arthritic changes.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to July 
1970.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Buffalo, New York, Regional Office 
(RO), dated in April 1995, November 1996, and April 1997.

A Central Office Hearing was held on December 5, 2000, here 
in Washington, D.C., before the undersigned, who is a Member 
of the Board's Section deciding this appeal and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  A transcript of the 
hearing is of record.


REMAND

The veteran contends that he is entitled to be service-
connected for a psychiatric disorder, and to be granted 
ratings exceeding those currently in effect for the service-
connected residuals of SFW to Muscle Groups XI and XIII.  He 
also contends that he is entitled to a temporary total 
evaluation (i.e., Paragraph 30 benefits) because of treatment 
he received in August 1996 for his service-connected left 
hip/leg condition requiring convalescence, and to be service-
connected for a disability of the left hip that includes old 
epiphysis of the left hip joint and arthritic changes.  After 
a review of the evidentiary record, the Board is of the 
opinion that additional development should be undertaken 
prior to appellate review.  In particular, the Board notes 
that the RO has yet to secure copies of VA outpatient medical 
records and Social Security Administration (SSA) records that 
are not yet in the file and may be pertinent to the matters 
on appeal.  Additionally, it is felt that additional medical 
examinations of the veteran would be useful in clarifying his 
current psychiatric status, as well as the current severity 
of his service-connected left hip/leg conditions.

In regards the VA outpatient medical records, the Board notes 
that the veteran reported, at the Central Office hearing, 
having received additional, more recent medical treatment for 
his service-connected conditions, as well as for the claimed 
PTSD, at VA medical facilities in Wilkes-Barre and Sayer, 
Pennsylvania, that is not yet reflected in the file.  Also, 
in regards the SSA evidence, he submitted shortly after the 
hearing, with the required waiver, a document apparently 
subscribed by an SSA official, dated in May 1999, indicating 
that the veteran "was determined to be disabled by the [SSA] 
effective 8-1-98."  The SSA records reflecting said grant of 
benefits are not in the file.  Attempts to secure all this 
evidence should be made. 

In regards the service-connected left hip/leg conditions, the 
Board notes that these disabilities have not been examined by 
VA since June 1994, and the veteran has claimed on appeal 
that both disabilities are currently more disabling than 
evaluated.  Fulfillment of VA's statutory duty to assist here 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran should 
therefore be re-examined.

Also, the Board notes that the RO has yet to make a 
determination as to whether the scars on the veteran's left 
lower extremity could be granted ratings separate from those 
assigned under the diagnostic codes addressing muscle 
injuries.  In this regard, it is noted that the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since 1999) held, in the case 
of Esteban v. Brown, 6 Vet. App. 259 (1994), that the 
assignment of separate ratings for a disability that is 
manifested by a scar and other type of damage, such as muscle 
or nerve damage, does not violate the anti-pyramiding 
provision of 38 C.F.R. § 4.14 if it is shown that none of the 
symptomatology of the conditions is duplicative of, or 
overlapping with, the symptomatology of the other conditions, 
in other words, as long as the conditions are shown to be 
distinct and separate.

Additionally, the Board notes that the RO's April 1997 denial 
of the veteran's claim for service connection for an acquired 
psychiatric disability, to include PTSD, was essentially 
based on the absence of an actual diagnosis of PTSD.  
However, VA medical records recently submitted by the veteran 
with the required waiver appear to reveal that such a 
diagnosis is currently warranted.  A VA mental disorders 
examination is, therefore, necessary, in order to clarify the 
appropriate psychiatric diagnosis in this case, as well as 
the question of its etiology.

In view of the above, this case is remanded back to the RO 
for the following additional development:

1.  The RO should make sure that the 
veteran's claims folder contains copies 
of all records reflecting VA inpatient 
and outpatient medical records from 1996 
to the present time.  As noted earlier, 
the veteran has indicated that he has 
received all his VA medical care at the 
Wilkes-Barre and Sayer VA medical 
facilities in Pennsylvania.  The results 
of this development should be fully 
documented in the file.

2.  The RO should also secure copies of 
all records reflecting the reported 1998 
grant of SSA disability benefits to the 
veteran, including those records 
containing the medical evidence on which 
that decision was based.  The results of 
this development should be fully 
documented in the file.

3.  After the above development has been 
accomplished and the newly received 
evidence has been associated with the 
file, the RO should schedule the veteran 
for a VA medical examination of his left 
hip/leg areas.  The examiner should be 
asked to review the file prior to the 
examination, request any necessary tests 
and/or studies, examine the veteran, and 
submit a comprehensive, legible report of 
medical examination containing, at least, 
the following information:

A.  A statement as to whether he or 
she reviewed the file prior to the 
examination.

B.  His or her opinion as to the 
degree of disability in the 
veteran's left lower extremity, in 
terms of any existing impairment in 
that lower extremity's ability to 
stabilize the arch, flex the toes, 
flex the knee, and in terms of any 
additional impairment to the 
posterior and lateral crural muscles 
and muscles of the left calf.

C.  A description of the scar on the 
veteran's left lower extremity, as 
well as his or her opinion as to any 
current pathology, including whether 
the scar is tender or painful on 
objective demonstration.

D.  His or her opinion as to the 
degree of disability in the 
veteran's left hip/thigh, including 
any existing impairment on its 
abilities to extend the hip, and 
flex and rotate the knee.

E.  A description of the scar on the 
veteran's left hip/thigh, as well as 
his or her opinion as to any current 
pathology, including whether the 
scar is tender or painful on 
objective demonstration.

F.  His or her opinion as to the 
etiology of the old epiphysis of the 
left hip joint and arthritic changes 
that have been diagnosed in this 
particular case, including whether, 
in his or her opinion, it is at 
least as likely as not that those 
nonservice-connected conditions are 
part and parcel of left hip/thigh 
disability for which the veteran is 
service-connected.

4.  The RO should also schedule the 
veteran for a VA mental disorders 
examination.  The examiner should be 
informed that the veteran is a combat 
veteran who was wounded in action and 
thereafter was awarded the Purple Heart.  
He or she should then be asked to review 
the file prior to the examination, 
request any necessary tests and/or 
studies, examine the veteran, and submit 
a comprehensive, legible report of 
medical examination containing, at least, 
the following information:

A.  A statement as to whether he or 
she reviewed the file prior to the 
examination.

B.  His or her opinion as to what 
psychiatric disabilities are 
currently manifested.

C.  For each diagnosed psychiatric 
disability, his or her opinion as to 
whether it is as likely as not that 
that disability is causally related 
to service.

5.  After all the above development has 
been accomplished and the reports of the 
two above medical examinations are 
already of record, the RO should re-
adjudicate all the matters on appeal.

In re-adjudicating the increased rating 
claims, the RO should consider whether 
extra-schedular consideration is 
warranted, and whether separate ratings 
might be warranted for the scars on the 
veteran's left lower extremity.

In re-adjudicating the service connection 
claim, the RO should keep in mind the 
fact that the veteran is a recipient of 
the Purple Heart medal.

If the decision with respect to either of the claims on 
appeal remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case which includes consideration of all medical 
evidence received since the last supplemental statement of 
the case, and they should then be allowed an appropriate 
period of time to respond.

Thereafter, the case should be returned to the Board, 
following applicable appellate procedure.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




